DETAILED ACTION
This office action is in response to the preliminary amendment dated December 17, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4 and 6-15 are currently amended.
	Claim 5 is as originally filed.
	Therefore, claims 1-15 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“driving-time physiological data acquiring unit for acquiring”,
	“driving-characteristic data acquiring unit for acquiring”,
	“period driving-time physiological data acquiring unit for acquiring”,
	“a first storage unit for storing”,
	“period driving-characteristic data acquiring unit for acquiring”,	
	“a second storage unit for storing”,
	“period non-driving-time physiological data acquiring unit for acquiring”,
	“a third storage unit for storing”,
	“driving-time physiological feature generating unit for generating”,
	“driving-characteristic feature generating unit for generating”,
	“non-driving-time physiological feature generating unit for generating”, and
	“physiological-condition assessing unit for assessing” in claim 1,
	“feature selecting unit for selecting a feature” in claim 3,
	“driving-time/non-driving-time physiological feature generating unit for generating” in claim 6,
	“medication-physiological data acquiring unit for acquiring” in claim 9,
	“driving-environment information acquiring unit for acquiring” in claim 10,
	“meteorological data acquiring unit for acquiring” in claim 11, 
	“a fourth storage unit for storing” in claim 12,
	“a first storage unit for storing”,
	“a second storage unit for storing”, and
	“a third storage unit for storing” in claims 13 and 14, and
	“a physiological-condition assessing device for assessing”,
	“driving-time physiological data acquiring unit for acquiring”,
	“driving-characteristic data acquiring unit for acquiring”,
	“period driving-time physiological data acquiring unit for acquiring”,
	“a first storage unit for storing”,
	“period driving-characteristic data acquiring unit for acquiring”,	
	“a second storage unit for storing”,
	“period non-driving-time physiological data acquiring unit for acquiring”,
	“a third storage unit for storing”,
	“driving-time physiological feature generating unit for generating”,
	“driving-characteristic feature generating unit for generating”,
	“non-driving-time physiological feature generating unit for generating”, and
	“physiological-condition assessing unit for assessing” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, the limitations are interpreted as follows:
	“driving-time physiological data acquiring unit for acquiring”,
	“driving-characteristic data acquiring unit for acquiring”,
	“period driving-time physiological data acquiring unit for acquiring”,
	“period driving-characteristic data acquiring unit for acquiring”,	
	“period non-driving-time physiological data acquiring unit for acquiring”,
	“driving-time physiological feature generating unit for generating”,
	“driving-characteristic feature generating unit for generating”,
	“non-driving-time physiological feature generating unit for generating”, and
	“physiological-condition assessing unit for assessing” are interpreted as a server device, computer, or CPU according to paragraphs [0029], [0084], and [00143]-[00145],
	“feature selecting unit for selecting a feature” is interpreted as a server device, computer, or CPU according to paragraphs [0029], [0084], and [0275],
	“driving-time/non-driving-time physiological feature generating unit for generating” is interpreted as a server device, computer, or CPU according to paragraphs [0029], [0084], and [0261],
	“medication-physiological data acquiring unit for acquiring” is interpreted as a server device, computer, or CPU according to paragraphs [0029], [0084], and [0316],
	“driving-environment information acquiring unit for acquiring” is interpreted as a server device, computer, or CPU according to paragraph [0029] and [0084],
	“meteorological data acquiring unit for acquiring” is interpreted as a server device, computer, or CPU according to paragraph [0029] and [0084], 
	“a physiological-condition assessing device for assessing” is interpreted as a server device, computer, or CPU according to paragraphs [0025], [0029], and [0084],and 
	“a first storage unit for storing”,
	“a second storage unit for storing”,
	“a third storage unit for storing”, and 
	“a fourth storage unit for storing” are interpreted as hard disk drive or solid state drive or RAM according to paragraphs [0048] and [0086].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Independent claims 1, and 13-15 recite, among other limitations, period driving-time physiological data acquiring unit for acquiring a period driving-time physiological data corresponding to a first period including the measurement time point of the driving-time physiological data and the measurement time point of the driving-characteristic data, and to a second period having a different length to the first period and including the measurement time point of the driving-time physiological data and the measurement time point of the driving-characteristic data, with reference to a first storage unit for storing the driving-time physiological data measured in the past; period non-driving-time physiological data acquiring unit for acquiring a period non-driving-time physiological data corresponding to at least one of the first period and the second period, with reference to a third storage unit for storing a non-driving-time physiological data measured in the past that is the physiological data of the subject when the subject is not driving the vehicle; and physiological-condition assessing unit for assessing a physiological condition of the subject, from the non-driving-time physiological feature and at least one of the driving-time physiological feature and the driving-characteristic feature.
	The prior art of record does not teach, suggest, or render obvious these claimed limitations. Each of the pieces of art below teach sensing physiological data of a driver and/or driving characteristic data:
US 20220180750 A1	CHEN; Ye et al.
US 20210153796 A1	DE WESER; Marleen et al.
US 10610145 B2	Sham; Wellen
US 10223751 B1	Hutchinson; Richard et al.
US 10210678 B1	Manzella; Matthew James et al.
US 20180025656 A1	CRONIN; JOHN et al.
US 20170324752 A1	Todasco; Michael Charles et al.
US 20170166217 A1	Sbianchi; Fabio et al.
US 20170144671 A1	MEMANI; Shalini et al.
US 20170011562 A1	Hodges; Eric Todd
US 20160133117 A1	Geller; Avishai et al.
US 20160086393 A1	Collins; Dean M. et al.
US 20150246673 A1	Tseng; Fling et al.
US 20140240132 A1	Bychkov; David
US 20130253841 A1	MATSUNAGA; Shinya et al.
US 20120154156 A1	Kuntzel; Klas
US 20100007480 A1	Uozumi; Shigeyasu et al.
US 20030181822 A1	Victor, Trent
US 6575902 B1	Burton; David

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688